DENY; and Opinion Filed August 1, 2014.




                                           S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00799-CV

                        IN RE MITCHELL KAZU ASTALOS, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 380-52696-06

                              MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator filed this petition for writ of mandamus requesting that this Court stay the trial

court’s May 1, 2014 order, issue a writ of mandamus setting aside any orders of the trial court

rendered after October 19, 2013, and issue a writ of prohibition preventing the trial court from

rendering further orders in this case pending appeal. The facts and issues are well known to the

parties, so we do not recount them here.

       Mandamus is an extraordinary remedy that is available only in limited circumstances.

CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Mandamus is appropriate “only to correct

a clear abuse of discretion or the violation of a duty imposed by law when there is no other

adequate remedy by law.” Link, 925 S.W.2d at 596. Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no
adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004);

Walker, 827 S.W.2d at 839. Relator has not met these requirements.

       A writ of prohibition in an appellate court is a limited purpose remedy used to protect the

subject matter of an appeal or to prohibit an unlawful interference with enforcement of an

appellate court's judgment. In re Herrera, No. 05-14-00394-CV, 2014 WL 1477922, at *1 (Tex.

App.—Dallas Apr. 14, 2014, orig. proceeding) (mem. op.). The purpose of the writ is to enable

an appellate court to protect and enforce its jurisdiction and judgments. Holloway v. Fifth Court

of Appeals, 767 S.W.2d 680, 683 (Tex. 1989) (orig. proceeding). This Court may issue a writ of

prohibition: (1) to prevent interference with its jurisdiction in deciding a pending appeal; (2) to

prevent a lower court from entertaining a suit that will relitigate controversies that have already

been settled by the Court; and (3) to prohibit a trial court's action when it affirmatively appears

that the court lacks jurisdiction. Humble Exploration Co., Inc. v. Walker, 641 S.W.2d 941, 943

(Tex. App.—Dallas 1982, orig. proceeding). Relator has not demonstrated the existence of any

of these prerequisites.

       Relator has failed to establish that he is entitled to relief either via writ of mandamus or

writ of prohibition. Accordingly, we DENY the petition.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE


140799F.P05




                                               –2–